Judgment, Supreme Court, Bronx County (Antonio Brandveen, J.), rendered November 15, 1989, convicting defendant after a jury trial of robbery in the second degree and sentencing him as a second violent felony offender to an indeterminate term of 6 to 12 years, unanimously affirmed.
Defendant was convicted of robbery committed on a subway *367platform. Immediately apprehended by bystanders, defendant admitted planning and committing the robbery with two accomplices. At a pretrial hearing to contest admissibility of his statement, defense counsel contended that he was not provided with adequate notice beyond a skeletal synopsis of his statement contained in the voluntary disclosure form. The prosecutor countered, relying on notes in his trial folder that full notice of the entire statement was provided at arraignment. Counsel never rebutted this representation with arraignment minutes at the hearing, and defendant has failed to provide such minutes on appeal. Since it was defendant’s obligation to provide this Court with a full record upon which it could evaluate his claim (People v Olivo, 52 NY2d 309, 320), no reviewable issue has been presented for our consideration.
Viewing the evidence in a light most favorable to the People and indulging all reasonable inferences in the People’s favor (People v Alexander, 75 NY2d 979, 980), defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence. The evidence was legally sufficient to establish that defendant forcibly stole property, aided by another person actually present (Penal Law § 160.10 [1]) who was ready, willing and able to participate in the robbery (People v Hedgeman, 70 NY2d 533, 541), by aiding in the retention of the property (People v Velez, 155 AD2d 365, lv denied 75 NY2d 819). Concur—Sullivan, J. P., Carro, Rosenberger, Ross and Smith, JJ.